Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 1 of 10. PageID #: 418657




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                        MDL No. 2804

THIS DOCUMENT RELATES TO:                                Case No. 1:17-md-2804

ALL CASES                                                Judge Dan Aaron Polster




             DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT
             OF EXPEDITED MOTION TO STAY DISTRICT COURT
        PROCEEDINGS UNTIL FINAL RESOLUTION OF THE MANDAMUS
      PETITIONS CURRENTLY PENDING BEFORE THE COURT OF APPEALS

        Defendants respectfully move the Court to issue an expedited order staying the district

court proceedings until final resolution of the mandamus petitions pending in the Court of

Appeals, and respectfully request that the Court issue a ruling on this motion immediately

because, if not granted, Defendants will need to seek such relief in the Court of Appeals by

October 4, 2019, to ensure meaningful relief in advance of upcoming scheduled filings and

proceedings.

        There are three reasons for a stay. First, the State of Ohio has filed a mandamus petition

with the Sixth Circuit that seeks to dismiss Plaintiff Cuyahoga and Summit Counties’ complaints

or to stop or delay the trial in order to protect the State’s sovereign right to litigate on behalf of

its citizens. Pet. for Writ of Mandamus, In re: State of Ohio, 6th Cir. No. 19-3827, Doc. 1 (Aug.

30, 2019) (“Mand. Pet.”). Demonstrating the seriousness of the State’s position, the Court of

Appeals has requested a response to the petition from this Court and the Plaintiffs. The district

court proceedings should be stayed pending final resolution of that petition to avoid the risk of a

significant waste of resources of the Court, parties, and the jury.
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 2 of 10. PageID #: 418658



        Second, the State has represented to the Court of Appeals that it disagrees with the

position that Plaintiff Counties “can assert the State’s claims and bind Ohio” through the

Counties’ resolution of their suit against Defendants, such that a resolution in the scheduled trial,

according to the State’s position, would have no effect on the State in its pending cases against

various Defendants. 1 Ohio Supp. Facts Notice at 2, In re State of Ohio, 6th Cir. No. 19-3827,

Doc. 16 (Sept. 24, 2019) (“Sept. 24 Supp. Notice”). The State’s position presents serious

constitutional obstacles to proceeding with the scheduled trial, because doing so would both

exceed this Court’s authority under Article III and violate Defendants’ due process rights to a

judgment with res judicata effect.

        Third, various Defendants have filed a separate petition for writ of mandamus with the

Sixth Circuit that seeks an order that the Court be disqualified from the MDL. 2 Staying the

district court proceedings pending final resolution of that mandamus petition will avoid the risk

of a significant waste of resources of the Court, parties, and the jury.

1.      A Stay of District Court Proceedings Is Warranted Until After the State of Ohio’s
        Mandamus Petition is Resolved.

        The State of Ohio has petitioned the Sixth Circuit for a writ of mandamus to dismiss the

Plaintiff Counties’ complaints in the scheduled trial or, in the alternative, to stay the scheduled

trial in order to protect the State’s sovereign right to litigate on behalf of its citizens. Mand. Pet.




1
 The State’s pending cases are State ex rel. Yost v. McKesson Corp., et al, No. CVH 2018055
(Madison Cty. Ct. C.P.); and State ex rel. Yost v. Purdue Pharma, L.P., No. 17 CI 000261 (Ross
Cty. Ct. C.P.).
2
 Petitioning Defendants are AmerisourceBergen Drug Corporation, AmerisourceBergen
Corporation, Cardinal Health, McKesson Corporation, CVS Rx Services, Inc., CVS Indiana,
L.L.C., CVS Tennessee Distribution, L.L.C., CVS Pharmacy, Inc., West Virginia CVS
Pharmacy, L.L.C., Caremark Rx, L.L.C., Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic
Customer Support Center, Henry Schein, Inc. and Henry Schein Medical Systems, Inc.,
Walgreen Co., Walgreen Eastern Co., and Walmart Inc.

                                                   2
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 3 of 10. PageID #: 418659



at 1, 10-11. The State contends that the Counties’ claims in the scheduled trial are “non-

justiciable” and “belong to the State,” that Ohio has the sole right to assert them “as parens

patriae,” and that allowing the trial to proceed interferes with its own pending suits that the

State, “as sovereign[], ha[s] chosen to pursue … in [its] own state courts.” Id. at 2-3. The State

argues that “the trial would fragment the State’s claims, pose a high risk of inconsistent verdicts,

result in duplicative or overlapping damages, and misallocate funds in the State.” Id. at 1-2. The

State further asserts that the bellwether trial is poised to adjudicate “widespread, statewide

harms, not local harms,” including in particular the public nuisance claim, which is based on

wrongs alleged to “the general public,” id. at 7, and which the Plaintiffs purport to bring “in the

name of the State of Ohio,” Cuyahoga Third Am. Compl. ¶ 1018; Summit Third Am. Compl.

¶ 976. The State also contends that “[t]he broad injunctive relief sought in the bellwether cases

also intrudes onto [the State’s] sovereign claims” as parens patriae, Mand. Pet. at 8, as do the

remedies sought more generally, see id. at 32-33.

        The Sixth Circuit requested that this Court and the Plaintiff Counties in the scheduled

trial respond to the State’s petition by October 2, 2019. Order at 2, In re: State of Ohio, 6th Cir.

No. 19-3827, Doc. 22-2 (Sept. 25, 2019). The Sixth Circuit’s request reflects the seriousness of

the petition and the possibility that its resolution may affect the scheduled trial. To go forward

with the district court proceedings, including a trial of several weeks in a complex and closely

watched case, while the State is litigating its right as a sovereign to put a halt to the trial, or delay

it until after its own pending litigation, presents a risk of a significant waste of resources by the

Court, the parties, and the jury.

        By contrast, entering an order to stay district court proceedings until after the State’s

mandamus petition is resolved would serve the interests of efficiency for all concerned while



                                                   3
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 4 of 10. PageID #: 418660



preserving the status quo. A stay would allow this Court to implement whatever final judgment

is entered on the State’s mandamus petition and to take into account the guidance such a

resolution would provide, regardless of outcome. This Court should protect its time and

resources, and those of the parties and any future jury, by staying the district court proceedings

until Ohio’s mandamus petition is finally resolved.

2.     The State of Ohio’s Representation that It Will Not Be Bound by the Resolution of
       the Dispute Between the Counties and the Defendants Means the Scheduled Trial
       Will Exceed This Court’s Article III Authority and Violate Defendants’ Due Process
       Rights To a Res Judicata Judgment.

       In a notice of supplemental facts filed in support of its mandamus petition, the State of

Ohio strongly disagrees with the assertion that Plaintiff Cuyahoga and Summit Counties “can

assert the State’s claims and bind Ohio” through the Counties’ resolution of their suit against

Defendants. Sept. 24 Supp. Notice at 2. The State’s notice included correspondence with a

Defendant that recently settled with Summit and Cuyahoga Counties. In that correspondence,

the State disagrees with the Defendant’s assertion that the Defendant’s settlement with the

Plaintiff Counties can be used to block or off-set claims by the States against the Defendant. The

State rejects the assertion that “the State can no longer recover for harm to Ohio residents in

those counties” from the same Defendant. Id. at 1-2. If correct, the State’s position would create

two constitutional barriers to proceeding with the scheduled trial. If the State is not bound by

this Court’s judgments on settlement or after trial, then this Court’s adjudication of the

bellwether cases would exceed its authority under Article III. In addition, if such a judgment

does not bind the State on its claims in the pending state court litigation – which the State

explains are “nearly identical” and concern “the same relief” as Summit and Cuyahoga Counties

do in the scheduled trial, Mand, Pet. at 3 (and which neither the State nor Counties have




                                                  4
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 5 of 10. PageID #: 418661



authority to bring in Defendants’ view) – then proceeding with the trial would violate

Defendants’ due process rights.

       First, the exercise of the “judicial power” conferred by Article III requires “the entry of a

final, binding judgment.” Stern v. Marshall, 564 U.S. 462, 494 (2011). When a federal court’s

final judgment in a case will not be a judgment that binds the parties (including a real party in

interest), the court lacks Article III authority to proceed. See Chicago & S. Air Lines v.

Waterman S. S. Corp., 333 U.S. 103, 113-14 (1948) (“It has also been the firm and unvarying

practice of Constitutional Courts to render no judgments not binding and conclusive on the

parties.”); District of Columbia v. Eslin, 183 U.S. 62, 64-65 (1901) (dismissing case where real

party in interest would not be bound by the judgment, as any declaration of the rights of the

parties “would be simply advisory in its nature” and thus not “exercising judicial power”).

Accordingly, if this Court’s judgment cannot bind the State of Ohio as the real party interest, the

Court is without Article III authority to adjudicate the case. See Eslin, 183 U.S. at 64-65;

Gordon v. United States, 69 U.S. 561, 561 (1864) (a federal court “has no jurisdiction” “where

its judgment would not be final and conclusive upon the rights of the parties”); cf. Alden v.

Maine, 527 U.S. 706, 754 (1999) (entering judgment notwithstanding State sovereign immunity

is not “within the judicial power of the United States”); Emps. of the Dep’t of Pub. Health &

Welfare v. Missouri Public Health Dep’t, 411 U.S. 279, 287 (1973) (State sovereign immunity is

a “constraint[] on ‘the judicial power’ of the United States”).

       Second, Defendants have a due process right to a judgment that allows them to

effectively exercise their right to preclude a second adjudication of the same matter against them

through the doctrine of res judicata. See Montana v. United States, 440 U.S. 147, 153 (1979).

Due process is violated when a litigant is subjected to a trial that cannot guarantee “that he will



                                                  5
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 6 of 10. PageID #: 418662



not be held liable again … in a suit brought by a claimant who is not bound by the first

judgment.” W. Union Tel. Co. v. Pennsylvania ex rel. Gottlieb, 368 U.S. 71, 75 (1961). If, as

the State asserts, any judgment entered on “claims that belong to the State,” Mand. Pet. at 3,

nevertheless cannot “bind Ohio,” Sept. 24 Supp. Notice at 2, Defendants are threatened with a

second adjudication of those claims in the separate actions against the Defendants by the State, in

violation of due process. W. Union, 368 U.S. at 75; see also Sw. Airlines Co. v. Tex. Int’l

Airlines, Inc., 546 F.2d 84, 102 (5th Cir. 1977) (barring litigation where same relief was sought

by two different parties in part because it “would threaten the rights granted [the defendant] by

the [prior] judgment”).

       Furthermore, “subjecting individuals to the risk of ‘double liability’ … violate[s] the Due

Process Clause.” Marathon Petroleum Corp. v. Sec’y of Fin. for Del., 876 F.3d 481, 494 (3d Cir.

2017) (emphasis added); see also Cathey v. Johns-Manville Sales Corp., 776 F.2d 1565, 1571

(6th Cir. 1985) (“A defendant in a civil action has a right to be protected against double

recoveries”; “overlapping damage awards violate … constitutional due process”). The State

claims that judgments in the Plaintiff Counties’ favor in the scheduled trial and in the State’s

separate litigation “would … result in duplicative or overlapping damages.” Mand. Pet. at 2; see

id. at 3 (explaining that Ohio “and the bellwether counties … pursue the same relief”). If so,

then because the State refuses to be bound by any judgment in the Counties’ case, Defendants

are unconstitutionally threatened with double recovery.

       In view of these two constitutional impediments to proceeding with the bellwether trial,

raised by the State’s mandamus petition, the Court should stay the district court proceedings until

final resolution of those issues.




                                                 6
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 7 of 10. PageID #: 418663



3.      A Stay of District Court Proceedings Is Warranted Until After the Mandamus
        Petition for Recusal Is Resolved.

        On October 1, 2019, various Defendants filed a petition for writ of mandamus with the

Sixth Circuit that seeks an order disqualifying this Court from the MDL and will be seeking

expedited consideration. The district court proceedings should be stayed pending final resolution

of that petition to avoid the risk of a significant waste of resources of the Court, parties, and the

jury if that petition is granted.

                                          CONCLUSION

        Defendants respectfully request that the Court stay the district court proceedings until

final resolution of the pending State of Ohio’s mandamus petition and the recusal mandamus

petition.




                                                  7
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 8 of 10. PageID #: 418664



DATED:        October 1, 2019             Respectfully submitted,


 /s/ Geoffrey E. Hobart                     /s/ Enu Mainigi
Geoffrey E. Hobart                         Enu Mainigi
Mark H. Lynch                              WILLIAMS & CONNOLLY LLP
Beth S. Brinkmann                          725 Twelfth Street, N.W. Washington,
COVINGTON & BURLING LLP                    DC 20005
One CityCenter                             Tel: (202) 434-5000
850 Tenth Street, N.W.                     Fax: (202) 434-5029
Washington, DC 20001                       emainigi@wc.com
Tel: (202) 662-6000
ghobart@cov.com                            Counsel for Cardinal Health, Inc.
mlynch@cov.com
bbrinkmann@cov.com
                                            /s/ Kaspar J. Stoffelmayr
Counsel for McKesson Corporation
                                           Kaspar J. Stoffelmayr
                                           Brian C. Swanson
                                           Katherine M. Swift
 /s/ Robert A. Nicholas                    Matthew W. Brewer
Robert A. Nicholas                         BARTLIT BECK LLP
Shannon E. McClure                         54 West Hubbard Street
REED SMITH LLP                             Chicago, IL 60654
Three Logan Square                         Tel: (312) 494-4400
1717 Arch Street, Suite 3100               Fax: (312) 494-4440
Philadelphia, PA 19103                     kaspar.stoffelmayr@bartlitbeck.com
Tel: (215) 851-8100                        brian.swanson@bartlitbeck.com
Fax: (215) 851-1420                        kate.swift@bartlitbeck.com
rnicholas@reedsmith.com                    matthew.brewer@bartlitbeck.com
smcclure@reedsmith.com
                                           Alex J. Harris
Counsel for AmerisourceBergen              BARTLIT BECK LLP
Drug Corporation                           1801 Wewatta Street, Suite 1200
                                           Denver, CO 80202
                                           Tel: (303) 592-3100
                                           Fax: (303) 592-3140
                                           alex.harris@bartlitbeck.com

                                           Counsel for Walgreen Co. and Walgreen
                                           Eastern Co.




                                      8
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 9 of 10. PageID #: 418665




  /s/ John P. McDonald                      /s/ Steven A. Reed
John P. McDonald                           Steven A. Reed
C. Scott Jones                             Eric W. Sitarchuk
Lauren M. Fincher                          Rebecca J. Hillyer
Brandan J. Montminy                        MORGAN, LEWIS & BOCKIUS
LOCKE LORD LLP                             LLP
2200 Ross Avenue, Suite 2800               1701 Market Street
Dallas, TX 75201                           Philadelphia, PA 19103-2921
Tel: (214) 740-8000                        Tel: (215) 963-5000
Fax: (214) 756-8758                        Fax: (215) 963-5001
jpmcdonald@lockelord.com                   steven.reed@morganlewis.com
sjones@lockelord.com                       eric.sitarchuk@morganlewis.com
lfincher@lockelord.com                     rebecca.hillyer@morganlewis.com
brandan.montminy@lockelord.com
                                           Brian M. Ercole
Counsel for Henry Schein, Inc. and         MORGAN, LEWIS & BOCKIUS
Henry Schein Medical Systems, Inc.         LLP
                                           200 S. Biscayne Blvd., Suite 5300
                                           Miami, FL 33131-2339
                                           Tel: (305) 415-3000
                                           Fax: (305) 415-3001
                                           brian.ercole@morganlewis.com

                                           Counsel for Teva Pharmaceuticals
                                           USA, Inc., Cephalon, Inc., Watson
                                           Laboratories, Inc., Actavis LLC, and
                                           Actavis Pharma, Inc. f/k/a Watson
                                           Pharma, Inc.




                                      9
Case: 1:17-md-02804-DAP Doc #: 2696-1 Filed: 10/01/19 10 of 10. PageID #: 418666



                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on October 1, 2019.

                                                           /s/ Geoffrey E. Hobart
                                                           Geoffrey E. Hobart




                                              10
